        Case 1:19-cr-00603-KPF Document 71 Filed 03/01/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                                                     19 Cr. 603-1 (KPF)
                    -v.-
                                                           ORDER
MUNIF AHMED,

                           Defendant.

KATHERINE POLK FAILLA, District Judge:

      The Southern District of New York has reconfigured courtrooms and

other spaces in its courthouses to allow civil jury trials to proceed as safely as

possible during the COVID-19 pandemic. Under the centralized calendaring

system currently in place, the Clerk’s Office schedules up to three jury trials to

begin on each day of jury selection: a primary case and up to two back-up

cases that may proceed in its place if the primary case does not go forward.

On January 8, 2021, the parties informed the Court that they wished to

proceed to trial between April 6, 2021, and June 30, 2021. (See Dkt. #67).

The Court accordingly ordered that trial would commence on April 19, 2021

(Dkt. #68), and proceeded to request a jury trial for that date.

      The Clerk’s Office has now notified the Court that this case has been

placed on the jury trial list for April 14, 2021. The case must be trial-ready

for that date. The case is second on the list for jury trials for that day. This

means that the case will not proceed on April 14, 2021, if the trial scheduled

for that date goes forward. If the case cannot proceed on the scheduled date,

the Court will seek another jury trial date for as soon as possible thereafter. As
         Case 1:19-cr-00603-KPF Document 71 Filed 03/01/21 Page 2 of 2




soon as the Court confirms that the matter will proceed on April 14, 2021, it

will inform the parties.

       The Court previously entered a schedule for pretrial submissions,

pursuant to which any revised or supplemental jury charge request, proposed

voire dire questions, and motions in limine will be due March 25, 2021; and

any opposition papers to motions in limine will be due April 1, 2021. (See Dkt.

#68). A final pretrial conference is scheduled for April 8, 2021, at 2:00 p.m.

(See id.).

       SO ORDERED.

 Dated: March 1, 2021
        New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge




                                       2
